GUIDRY, J.,
dissenting.
hi respectfully disagree with the majority’s determination that the prescriptive period applicable to a health care provider’s claim for penalties and attorney’s fees under La. R.S. 23:1201(F)(4) is the same as the prescriptive period applicable to the provider’s underlying claim for medical benefits.
In Craig v. Bantek West, Inc., 03-2757 (La.App. 1st Cir.9/17/04), 885 So.2d 1234, unit denied, 04-2995 (La.3/18/05), 896 So.2d 1004, this Court held that a claim for penalties and attorney’s fees under La. R.S. 23:1201(F) is delictual in nature and therefore, the one-year prescriptive period set forth in La. C.C. art. 3492 applies to such claim. From my review of the instant case, I do not find any basis to deviate from this court’s previous holding. Accordingly, I respectfully dissent from the majority’s opinion.